Order entered November 29, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01138-CR
                                      No. 05-18-01176-CR
                                      No. 05-18-01177-CR
                                      No. 05-18-01178-CR
                                      No. 05-18-01179-CR
                                      No. 05-18-01180-CR

                            JOSE ANTONIO JUAREZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F17-72146-S, F10-35577-S,
                   F13-34001-S, F14-33730-S, F14-33734-S & F14-33735-S

                                            ORDER
       Before the Court is Official Court Reporter Lisa V. Jackson’s second request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed within THIRTY DAYS of the date of this order.      Ms. Jackson is

cautioned that further extensions will be disfavored.


                                                        /s/   LANA MYERS
                                                              JUSTICE